Luke, J.
The evidence authorized a verdict in favor of the plaintiff. The special grounds of the motion for a new trial, complaining of the admission of certain evidence upon the trial, are without merit. The charge of the court, when read in its, entirety, fairly submitted the issues to the jury and is not subject to the criticism urged against it. It was not error to overrule the motion for a new trial.

Judgment affirmed.


Broyles, O. J., and Bloodworth, J., concur.

Griffith & Matthews, for plaintiff in error.
I. N. Cheney, contra.